Bes judicata. — On November 30,1973 the court issued the following order:
This case comes before the court on defendant’s motion, filed August 20,1973, for summary judgment. Upon consideration thereof, together with the response in *718opposition thereto, without oral argument, upon the basis of the decision by this court in Neugent v. United States, 193 Ct. Cl. 1085 (1970), it is concluded that plaintiff’s alleged claim is barred under the doctrine of res judicata (See Commissioner v. Sunnen, 333 U.S. 591, 597 (1948), and Cromwell v. County of Sac, 94 U.S. 351, 352 (1876)).
it is therefore ordered that defendant’s said motion for summary judgment be and the same is granted and plaintiff’s petition is dismissed.
Plaintiff’s motion for rehearing to alter or amend judgment, etc. was denied by the court on March 1,1974.